DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 05/03/2022 has been entered. Claims 1-20 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejections.  
Response to Arguments
Applicant’s arguments, see Applicant’s remarks field on 05/03/2022, with respect to the 35 U.S.C. 102 rejections of claims 1-5, 10-14 and 103 rejections of claims 6-9 and 15-17 have been fully considered and are persuasive. The examiner acknowledges Gummer (U.S. Patent No. 7,293,964) does not teach wherein the downstream most location of the cutback section is located at the hub.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103 and Renaud (U.S. Pre-Grant Publication No. 2008/0229742) teaching wherein the downstream most location of the cutback section is located at the hub.
Applicant's arguments filed 05/03/2022 with respect to the 35 U.S.C. 102 rejections of claims 18-20 have been fully considered but they are not persuasive. 
Claim 18 recites “a means for decreasing a secondary flow”. Applicant asserts there is nothing in Gummer and Renaud that pertains to secondary flow as Gummer and Renaud are silent about effects of the cutback on the secondary flow. The examiner disagrees. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114). Both Gummer and Renaud teach a cutback section near the hub at the leading edge which would provide less tangential flow (secondary flow) near the hub due to the absence of blade material. Therefore there is sufficient structure taught in both Gummer and Renaud as the claimed means for decreasing a secondary flow. In addition, claimed limitation “a means for decreasing a secondary flow) invokes interpretation under 35 U.S.C. 112(f) (see Non-Final Rejection dated 08/04/2021). The corresponding structure for the means for decreasing a secondary flow would be a leading edge cutback (see paragraph [0035]). Because Gummer and Renaud both teach a leading edge cutback, claim 18 is anticipated by both Gummer and Renaud.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gümmer (U.S. Patent No. 7,293,964).

As per claim 18, Gümmer discloses an impeller for a centrifugal compressor of a gas turbine engine comprising a hub (6; figure 2), blades (1) extending from the hub along respective spans from roots to tips (as shown; figure 2), the blades extending along respective chords from leading edges to trailing edges (as shown; figure 2), the leading edge of at least one of the blades having a means for decreasing a secondary flow (cutback 3 is capable of decreasing the amount of tangential flow as the material of the blade near the hub at the leading edge is removed; figure 2).

As per claim 19, Gümmer discloses the impeller of claim 18, and further discloses wherein the means comprises a leading edge cutback extending in a spanwise direction from the hub to a location being at least about 5% of the span of the at least one of the blades from the hub and at most 30% of the span from the hub (for a relative blade height of h/H, the starting point A lies in the range of: 0≦(h/H)point A<0.85, i.e., up to 85% of the span; column 3, lines 30-32).

As per claim 20, Gümmer discloses the impeller of claim 19, and further discloses wherein the cutback extends in a chordwise direction along at least 5% of the chord of the at least one of the blades and along at most 20% of the chord (the relative cutback length may amount to c/Cm≦0.25, i.e., up to 25% of the chord length; column 3, lines 60-61).

Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Renaud (U.S. Pre-Grant Publication No. 2008/0229742).

As per claim 18, Renaud an impeller for a centrifugal compressor of a hub (201; figure 3), blades (203) extending from the hub along respective spans from roots to tips (as shown; figure 3), the blades extending along respective chords from leading edges (205) to trailing edges (207), the leading edge of at least one of the blades having a means for decreasing a secondary flow (having a cutback section which would provide less tangential flow due to the absence of the blade material near the hub at the leading edge; see annotated figure 9 above).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renaud.

As per claim 1, Renaud discloses an impeller comprising a hub (201; figure 3), blades (203) extending from the hub along respective spans from roots to tips (as shown; figure 3), the blades extending along respective chords from leading edges (205) to trailing edges (207), the leading edge of at least one of the blades having a cutback section defining a sweep at the root (see annotated figure 9 below), a downstream most location of the cutback section, relative to a flow of air circulating between the blades, located at the hub (as shown; figure 9), the cutback section extending in a spanwise direction from the hub to a location at least about 5% of the span from the hub of the at least one of the blades (as shown the cutback section extends more than half of the span; figure 9).

    PNG
    media_image1.png
    678
    669
    media_image1.png
    Greyscale

Renaud does not explicitly teach the cutback section extending in a chordwise direction along at least about 5% of the chord of the at least one of the blades. 
Renaud however, does teach the upstream extension that forms the cutback section provides a longer flow path thereby increasing energy transfer and pressure ratio and efficiency (paragraph [0008], [0045], [0072], [0073]). The chordwise location of the cutback section is the end of the upstream extension of Renaud as the upstream extension extends in the upstream chordwise direction. Because the fluid behavior is governed by the geometry of the bounding surface, the geometry of the upstream extension, including the location of the cutback section, is a result-effective variable recognizable by one of ordinary skill in the art to affect the flow efficiency. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization (see MPEP 2144.05). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Renaud’s upstream extension forming the cutback section to extend at least 5% of the chord of the blades by routine optimization because as Renaud teaches, the upstream extension is a result-effective variable that affects the flow efficiency, and it is not inventive to discover the optimum or workable ranges by routine optimization.

As per claims 2-4, Renaud discloses the impeller of claim 1. Renaud however does not teach wherein the cutback section extends in the chordwise direction along at least 5% of the chord of the at least one of the blades at the location (claim 2), wherein the cutback section extends in the chordwise direction along at most 20% of the chord of the at least one of the blades (claim 3), wherein the location is at most at about 30% of the span of the at least one of the blades from the hub (claim 4). However, as described in the 35 U.S.C. 103 rejection of claim 1 above, the geometry of the upstream extension, including the location of the cutback section, is a result-effective variable recognizable by one of ordinary skill in the art to affect the flow efficiency. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization (see MPEP 2144.05). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Renaud’s upstream extension forming the cutback section to be extending in between 5% to 20% of the chord and in between 5% to 30% of the span of the blades by routine optimization because as Renaud teaches, the upstream extension is a result-effective variable that affects the flow efficiency, and it is not inventive to discover the optimum or workable ranges by routine optimization.

As per claim 5, Renaud discloses the impeller of claim 1, and further discloses wherein the location is at least at about 10% of the span of the at least one of the blades at the leading edge of the at least one of the blades (the cutback section extends more than half of the span; figure 9).

As per claim 6 Renaud discloses the impeller of claim 1. Renaud further discloses wherein the blades include main blades (203) and splitter blades (204), each of the splitter blades disposed between two adjacent ones of the main blades (as shown; figure 2), the splitter blades having chord lengths less than that of the main blades (as shown; figure 2). However Renaud does not teach wherein the cutback section defined in leading edges of each of the splitter blades (claim 6. Renaud teaches the blades having the cutback or the leading edge extension provides an effective level of flow range and increase efficiency while maintaining dynamic stability (paragraphs [0056], [0059]). Therefore there is reasonable expectation that the use of the same leading edge profile would provide a predictable result. It would be obvious to one of ordinary skill in the art to modify Renaud’s splitter blades to have the cutback sections or the leading edge extensions because they would provide an effective level of flow range and increase efficiency while maintaining dynamic stability (paragraphs [0056], [0059]).


As per claim 7, Renaud discloses the impeller of claim 1, and further discloses wherein the blades include main blades (203) and splitter blades (204), each of the splitter blades disposed between two adjacent ones of the main blades (as shown; figure 2), the splitter blades having chord lengths less than that of the main blades (as shown; figure 2), the cutback section defined by leading edges of each of the main blades (upstream extensions 293 on main blades; paragraph [0043]).

As per claim 8, Renaud discloses the impeller of claim 1, and further discloses wherein a sweep angle of the at least one of the blades at the hub ranges from 5 to 70 degrees, the sweep angle corresponding to an angle between the hub at an intersection with the leading edge and the leading edge at the intersection (the leading edge 205 has an upstream-extension-angle within the range of 3-15 degrees; paragraph [0059]).

As per claim 9, Renaud discloses the impeller of claim 8. Renaud does not explicitly teach wherein the sweep angle is about 20 degrees. Paragraph [0054] of the specification teaches the expression “about” implies that a given value may range from plus or minus 10% of the given value. Therefore, the claimed range is 18 to 22 degrees. Renaud teaches a range of the sweep angle that is substantially 3 to 15 degrees. The range taught by Renaud is very close to the claimed value a prima facie case of obviousness exists (see MPEP 2144.04). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Renaud’s sweep angle to be 20 degrees as Renaud teaches a sweep angle of substantially 15 degrees that is very close to the claimed value to establish a prima facie case of obviousness.

As per claim 10, Renaud discloses the impeller of claim 1, and further discloses wherein the leading edge of the at least one of the blades is curved at the cutback section (the embodiment of Fig. 9 has a nonlinear (curved) leading edge; figure 9; paragraph [0049]).

As per claim 11, Renaud discloses an impeller comprising a hub (201; figure 3), blades (203) extending from the hub along respective spans from roots to tips (as shown; figure 3), the blades extending along respective chords from leading edges (205) to trailing edges (207), the leading edge of at least one of the blades extending in an upstream direction, relative to a flow of air circulating between the blades (as shown; figure 9), and away from the hub to a location corresponding to at least about 5% of the span of the at least one of the blades (as shown; figure 9), the leading edge of the at least one of the blades at the hub being offset from the leading edge of the at least one of the blades at the location by a distance in a chordwise direction (as shown; figure 9), the location being upstream of an intersection between the leading edge and the hub (the upstream end of the cutback section is upstream of the leading edge at the hub; figure 9). Renaud does not explicitly teach wherein the distance in the chordwise direction is at least about 5% of the chord of the at least one of the blades. 
Renaud however, does teach the upstream extension that forms the cutback section provides a longer flow path thereby increasing energy transfer and pressure ratio and efficiency (paragraph [0008], [0045], [0072], [0073]). The chordwise location of the cutback section is the end of the upstream extension of Renaud as the upstream extension extends in the upstream chordwise direction. Because the fluid behavior is governed by the geometry of the bounding surface, the geometry of the upstream extension, including the location of the cutback section, is a result-effective variable recognizable by one of ordinary skill in the art to affect the flow efficiency. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization (see MPEP 2144.05). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Renaud’s upstream extension forming the cutback section to extend at least 5% of the chord of the blades by routine optimization because as Renaud teaches, the upstream extension is a result-effective variable that affects the flow efficiency, and it is not inventive to discover the optimum or workable ranges by routine optimization.

As per claims 12-13, Renaud discloses the impeller of claim 11. Renaudj does not explicitly teach wherein the distance is at least 5% of the chord of the at least one of the blades at the location (claim 12), wherein the location is at most at about 30% of the span of the at least one of the blades from the hub and wherein a cutback section extends in the chordwise direction along at most 20% of the chord of the at least one of the blades (claim 13). However, as described in the 35 U.S.C. 103 rejection of claim 1 above, the geometry of the upstream extension, including the location of the cutback section, is a result-effective variable recognizable by one of ordinary skill in the art to affect the flow efficiency. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization (see MPEP 2144.05). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Renaud’s upstream extension forming the cutback section to be extending in between 5% to 20% of the chord and in between 5% to 30% of the span of the blades by routine optimization because as Renaud teaches, the upstream extension is a result-effective variable that affects the flow efficiency, and it is not inventive to discover the optimum or workable ranges by routine optimization.

As per claim 14, Renaud discloses the impeller of claim 11, and further discloses wherein the location is at least at about 10% of the span of the at least one of the blades at the leading edge of the at least one of the blades (as shown the cutback section extends more than half of the span; figure 9).

As per claim 15 Renaud discloses the impeller of claim 1. Renaud further discloses wherein the blades include main blades (203) and splitter blades (204), each of the splitter blades disposed between two adjacent ones of the main blades (as shown; figure 2), the splitter blades having chord lengths less than that of the main blades (as shown; figure 2). However Renaud does not teach wherein the cutback section defined in leading edges of each of the splitter blades (claim 6) and the at least one of the blades including each of the splitter blades (claim 11). Renaud teaches the blades having the cutback or the leading edge extension provides an effective level of flow range and increase efficiency while maintaining dynamic stability (paragraphs [0056], [0059]). Therefore there is reasonable expectation that the use of the same leading edge profile would provide a predictable result. It would be obvious to one of ordinary skill in the art to modify Renaud’s splitter blades to have the cutback sections or the leading edge extensions because they would provide an effective level of flow range and increase efficiency while maintaining dynamic stability (paragraphs [0056], [0059]).


As per claim 16, Renaud discloses the impeller of claim 11 and further discloses wherein the blades include main blades (203) and splitter blades (204), each of the splitter blades disposed between two adjacent ones of the main blades (as shown; figure 2), the splitter blades having chord lengths less than that of the main blades (as shown; figure 2), the at least one of the blades including each of the main blades (upstream extensions 293 on main blades; paragraph [0043]).

As per claim 17, Renaud discloses the impeller of claim 11 and further discloses wherein a sweep angle of the at least one of the blades at the hub ranges from 5 to 70 degrees (the leading edge 205 is preferably configured such that the upstream-extension-angle Θ2 is positive and within the range of substantially 3 to 15 degrees; paragraph [00259]).

As per claims 19 and 20, Renaud discloses the impeller of claim 18. Renaud does not explicitly teach wherein the means comprises a leading edge cutback extending in a spanwise direction from the hub to a location being at least about 5% of the span of the at least one of the blades from the hub and at most 30% of the span from the hub (claim 19) and wherein the cutback extends in a chordwise direction along at least 5% of the chord of the at least one of the blades and along at most 20% of the chord (claim 20). However, as described in the 35 U.S.C. 103 rejection of claim 1 above, the geometry of the upstream extension, including the location of the cutback section, is a result-effective variable recognizable by one of ordinary skill in the art to affect the flow efficiency. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization (see MPEP 2144.05). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Renaud’s upstream extension forming the cutback section to be extending in between 5% to 20% of the chord and in between 5% to 30% of the span of the blades by routine optimization because as Renaud teaches, the upstream extension is a result-effective variable that affects the flow efficiency, and it is not inventive to discover the optimum or workable ranges by routine optimization.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745